Opinion by
Mollison, J.
It was stipulated that the two classes of merchandise are the same in all material respects as those involved in Calif-Asia Co., Ltd. v. United States (39 C. C. P. A. 133, C. A. D. 475). In accordance with stipulation of counsel and following the cited decision, the items marked “A” were held dutiable at 20 percent ad valorem under paragraph 412, as modified by the Gen- ' eral Agreement on Tariffs and Trade (T. D. 51802), and the items marked “B” were held dutiable at 12)4 percent under said paragraph, as modified by said T. D. 51802.